Citation Nr: 0902063	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  95-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
laminectomy and diskectomy of the L5-S1, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to April 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran's appeal was previously before the Board in 
August 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that during his most recent VA examination in 
September 2008, the veteran indicated that in addition to 
intermittent treatment at the VA Medical Center, he was also 
receiving private medical treatment from Dr. Yokam, a 
neurosurgeon in Savannah, Georgia.  Although the RO indicated 
in the October 2008 supplemental statement of the case that 
it is aware that the veteran has reported this treatment, 
there is no evidence in the record showing that the RO has 
attempted to obtain records of the treatment.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain the 
medical records from Dr. Yokam in 
Savannah, Georgia, showing treatment of 
the veteran's back, and any other 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to.

2.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for an increased 
rating for residuals of laminectomy and 
diskectomy of the L5-S1 on a de novo 
basis.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




